Title: From Benjamin Franklin to Silas Deane, 27 August 1775
From: Franklin, Benjamin
To: Deane, Silas


Dear Sir,
Philada Augt. 27. 1775.
I am much oblig’d by your Favour of the 13th Inst. Mr. Goddard, Riding Surveyor to the Gen. Post Office is gone to the Southward, for Settling the new Post-Offices all along to Georgia. Mr. Bache, the Comptroller, is to set out next Week Northward on the same Business, who will take with him Directions from me to establish all the Officers in your Government that you recommend, and the new Offices and Stages that appear likely to support themselves.
I am glad to hear that the Gunsmith’s Business goes on so well with you. We make great Progress in it here; but the Price is high. If we would acquire that Manufacture in Perfection, it must be by assuring the Workmen of a large Demand, for a Number of Years, and at a Price certain. Then they will be encourag’d to bring up Apprentices for different Parts of the Work, and also to make Tools and Machines for facilitating and expediting it, such as Suages for Lock Plates and Cocks, Mills for grinding and boring the Barrels, &c. Those bred to Parts of the Work only, will dispatch more and do it better. And then I am confident Arms may be made as good and as cheap in America as in any Part of the World. I intend therefore to propose to our Assembly to give that Encouragement here, by engaging to take 2000 Muskets per Annum for Ten Years, at a good Price, which I doubt not will in that time establish the Manufacture among us; and an Arsenal with 20,000 good Firelocks in it, will be no bad thing for the Colony. As the Numbers of People are continually increasing, we can never be long overstock’d with the Article of Arms. And I wish the Congress may think fit to recommend the same Project to the other Colonies.
I congratulate you on the plentiful Year with you as well as with us. It makes one smile to see in the English Papers, the Ignorance of some of their Political Writers, who fancy we cannot continue the Non Importation Agreement; because if we do it must starve us.
I lament with you the Want of a naval Force. I hope the next Winter will be employ’d in forming one. When we are no longer fascinated with the Idea of a speedy Reconciliation, we shall exert ourselves to some purpose. ’Till then Things will be done by Halves.
Those you mention who seem frightned at finding themselves where they are, will by degrees recover Spirits when they find by Experience how inefficient merely mercenary the regular Troops are, when oppos’d to Freeholders and Freemen, fighting for their Liberties and Properties. A Country of such People was never yet conquer’d, (unless through their own Divisions,) by any absolute Monarch with his Mercenaries: But such States have often conquer’d Monarchies, and led mighty Princes captive in Triumph. 
I shall be curious to hear more Particulars of your new mechanical Genius. A Mr. Belton, who I fancy comes from your Province and is now here, has propos’d something of the kind to us; but is not much attended to. With great Esteem, I am, Sir, Your most obedient humble Servant 
B Franklin
Honble. Silas Deane Esqr
 
Endorsed: Benja Franklin Esqr Lettr. Sepr. 1775
